Citation Nr: 1208848	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to service connection for a psychiatric disability, to include depression, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his father

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 1998.  He also served in the Marine Corps Reserve and Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to service connection for residuals of anthrax vaccine, including depression and shingles, and denied entitlement to a TDIU.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Waco, Texas.

The Veteran testified before the undersigned at a May 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The Veteran's initial November 2005 claim for service connection for a psychiatric disability was limited to depression only.  He was denied entitlement to service connection for PTSD in a separate October 2008 rating decision for which a notice of disagreement has not been submitted.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue of entitlement to service connection for PTSD is properly before the Board and the issue has been characterized as a claim for entitlement to service connection for a psychiatric disability, to include depression, generalized anxiety disorder, and PTSD.
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current skin disease is not the result of an in-service disease or injury. 

2.  The Veteran's current psychiatric disability, including depression and generalized anxiety disorder, is not the result of an in-service disease or injury. 

3.  The Veteran did not engage in combat with the enemy and there is no credible supporting evidence for his claimed in- service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disease are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).  

2.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b), (f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2006, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for a skin disease and a psychiatric disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the January 2006 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in an April 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained some of the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations for a skin disease and psychiatric disability and opinions were obtained as to the etiology of these disabilities.

There is evidence that some of the Veteran's service treatment records pertaining to his service in the Marine Corps Reserve and Army Reserve may have been lost.  In June 2007, the RO contacted the National Personnel Records Center (NPRC) and requested all service treatment records for the Veteran's service with the Marine Corps Reserve from October 1998 to September 2002 and with the Army Reserve since October 2005.  The NPRC responded that no additional records were located.  Therefore, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2011). 

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession. 

The Veteran submitted all copies of service treatment records pertaining to his Reserve service that he had obtained and he has not reported that any additional outstanding service treatment records exist or that he received any additional treatment for skin or psychiatric problems while in the Reserve.  Therefore, VA has no further duty to assist in obtaining any additional service treatment records.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Disease

An October 2008 VA examination report reveals that the Veteran has been diagnosed as having mild shingles C4 dermatome with post herpetic neuralgia.  Thus, a current skin disease has been demonstrated.

The evidence reflects that the Veteran had some pre-existing skin problems prior to service.  An August 1994 examination report from Satellite Medical Centers indicates that he reported "poison ivy" on his forearms.  He was diagnosed as having toxicodendron dermatitis.  He was directed to take medications in August 1994 for pruritis due to skin problems.  He reported a 2 day history of poison ivy on an August 1994 report of medical history for purposes of entrance into service.  Further, he was diagnosed as having a poison ivy rash of the left inguinal area during his August 1994 entrance examination.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

There is no evidence of any other pre-existing skin problems prior to service and the August 1994 entrance examination reveals that there were no skin abnormalities at the time the Veteran entered service other than poison ivy.  Thus, the Board concludes that the evidence is not clear and unmistakable that any skin disease other than dermatitis and poison ivy existed prior to service and the Veteran was therefore presumed sound other than for those diseases.  38 U.S.C.A. § 1111.

Service treatment records reflect that in March 1996 the Veteran was treated for dry skin around the eyes and was diagnosed as having facial dishydrosis.  He reported exposure to poison oak on his arms, legs face, head, arms, and genitals with associated itching on several occasions between April and December 1996.  Diagnoses of contact dermatitis were provided.  Also, in January 1997 he was treated for itchy and bumpy skin on his right leg below the knee to the ankle posteriorly.  He was diagnosed as having contact dermatitis and poison oak.

The Veteran contends that his current skin disease is related to a second set of anthrax vaccinations that he received while serving in the Marine Corps Reserve.  Service treatment records indicate that he received a series of 6 anthrax vaccinations from February to July 1997.  He received a second series of 3 anthrax vaccinations in September, October, and November 2000.

The evidence does not reflect and the Veteran has not reported a continuity of skin symptomatology since service.  There is no evidence of any complaints of or treatment for skin problems in his service treatment records other than the problems explained above and his September 1998 separation examination was normal other than for scars and tattoos.

The evidence otherwise indicates that the Veteran's current skin disease did not manifest until a number of years after service.  The first post-service report of a skin disease is the Veteran's November 2005 claim in which he reported that he experienced shingles as a residual of anthrax vaccinations.  The first post-service clinical evidence of a skin disease is a July 2005 letter from a VA physician in which she reported that the Veteran apparently contracted shingles in November 2000.  

There is no clinical or lay evidence of any earlier skin symptoms following service.

There are conflicting medical opinions as to whether the Veteran's current skin disease is related to his anthrax vaccinations in service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In her July 2005 letter, the VA physician opined that the Veteran had contracted shingles in November 2000 as a result of the three anthrax booster vaccinations he received in 2000.  She reasoned that the Veteran had received three booster vaccinations in 1997 as a precaution prior to his participation in Operation Southern Watch.  His medical records were subsequently lost upon his transfer to the Marine Corps Reserve and he therefore received the three additional boosters in 2000.  His receipt of the additional boosters was highly unusual and very unsafe, strained his immune system, and caused him to contract shingles.  

An October 2008 VA examination report includes an opinion that it was not likely ("less likely than not") that the Veteran's anthrax vaccinations caused his shingles.  This opinion was based on the fact that there was no medical literature to support such a conclusion.  Depression, anxiety, and other psychiatric problems may have predisposed him to developing shingles, but there was no medical literature stating that anthrax vaccinations caused shingles or predisposed a person to have shingles.

A second October 2008 VA examination report includes an opinion that the Veteran's shingles with post herpetic neuralgia was not likely ("less likely than not") caused by or a result of the anthrax vaccinations that he received three years apart.  The physician who conducted the examination reasoned that medical literature reflected that there various known adverse reactions related to the use of anthrax vaccines, but that there was no known information that linked anthrax vaccinations to shingles.  Also, booster injections following an initial anthrax vaccination were recommended in the amount of 0.5 mL at one year intervals in order to maintain immunity.  A period of three years had elapsed between the Veteran's first and second series of anthrax vaccinations.

The Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. 
§ 20.901(a) (2011).  In November 2010, a VA dermatologist reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that the Veteran's anthrax vaccinations caused his current skin disease.  

The physician reasoned that there was no medical literature to support such a conclusion and that the anthrax vaccine was a killed or inactivated vaccine.  The Advisory Committee on Immunization Practices recommended that the anthrax vaccine was to be used if needed, even if a person was severely immunocompromised (due to such things as AIDS, congenital immunodeficiency, an organ transplant, leukemia, lymphoma, aplastic anemia, generalized malignancy, therapy with alkylating agents, antimetabolites, radiation, or the use of high dose corticosteroids).  Thus, it would be highly unlikely that the vaccine would impair and weaken one's immune response.

According to the vaccine product information, anthrax pre-exposure prophylaxis for adults was in the amount of 0.5 ml at 0 and 4 weeks, followed by 3 additional doses at 6, 12, and 18 months.  Booster doses at 1 year intervals were recommended for those at continued risk.  Therefore, a second set of the vaccine was not unusual and was, in fact, recommended if a continued risk of anthrax exposure persisted.  The product information did not mention herpes zoster or post herpetic neuralgia as adverse effects of the vaccine and there were no other central nervous system effects documented other than headaches.  In addition, approximately 95 percent of adults and 99.5 percent of adults aged 40 and older in the United States have antibodies to the varicella zoster virus and are vulnerable to reactivation of infection.  High risk groups, such as elderly populations, might experience cumulative incidences as great at 50 percent.  Thus, it is a fairly common medical condition.

The VA dermatologist further explained that the VA physician's July 2005 opinion had no merit.  At the time of that opinion, the Veteran was undergoing treatment for substance abuse at the VA Medical Center in San Diego, California.  A review of his medical records did not reveal any documentation of treatment by the VA physician who provided the July 2005 opinion.  Her opinions were in the form of a letter to the Veteran typed on letter head from the RO and the letter contained several statements that were highly speculative and were not supported by any substantive medical evidence or rationale.  Such statements were to the effect that the Veteran's receipt of an additional three boosters of the anthrax vaccine was highly unusual and unsafe, and that as a result of the boosters his immune system was strained and he contracted shingles.

While the July 2005, October 2008, and November 2010 opinions are all accompanied by explanations, the Board concludes that the October 2008 and November 2010 opinions that the Veteran's current skin disease was not caused by his anthrax vaccinations are more probative than the contrary opinion provided in July 2005.  The October 2008 and November 2010 opinions are accompanied by more thorough and detailed explanations that were based on a review of the Veteran's medical records, various pieces of medical literature, and the product information for the anthrax vaccine.  Furthermore, the November 2010 opinion specifically addressed the July 2005 opinion and explained the reasons why the opinion was of little probative value.

The VA physician who provided the July 2005 opinion, however, did not discuss any of the specific medical literature or product information pertaining to the anthrax vaccine.  Also, as noted by the physician who provided the November 2010 opinion, the July 2005 physician did not provide any basis for her conclusions that the Veteran's receipt of a second set of anthrax vaccinations was dangerous, weakened his immune system, and caused him to contract shingles.  

The Veteran has expressed his belief that his current skin disease is related to the anthrax vaccinations in the Marine Corps Reserve.  However, as a lay person, he lacks the expertise to say that the disease was caused by the vaccinations, as opposed to some other cause.  It would require medical expertise to evaluate the skin disease, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence. 38 C.F.R. § 3.159(a)(1), (2) (2011).

There is no other medical or lay evidence of a relationship between the Veteran's current skin disease and any disease or injury in service, including anthrax vaccinations, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current skin disease had its onset in service or is otherwise related to a disease or injury in service.  

For the foregoing reasons, the Board finds that the  preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a skin disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


Psychiatric Disability

Depression and Generalized Anxiety Disorder

An October 2008 VA examination report indicates that the Veteran has been diagnosed as having major depression and generalized anxiety disorder.  Thus, a current psychiatric disability has been demonstrated.

A June 2005 VA psychiatric evaluation note reveals that the Veteran reported that he had experienced depression after high school and in college, but that he did not seek treatment at that time.  He is certainly competent to report a history of psychiatric symptoms prior to service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  

There is no other evidence of a pre-existing psychiatric disability and there were no psychiatric abnormalities noted during the Veteran's August 1994 entrance examination.  Therefore, his reports of a pre-existing psychiatric disability are not credible and he is presumed sound.  38 U.S.C.A. § 1111.

The evidence does not reflect and the Veteran has not reported a continuity of psychiatric symptomatology since service.  There is no evidence of any complaints of or treatment for psychiatric problems in his service treatment records and his September 1998 separation examination was normal other than for scars and tattoos.

The evidence otherwise indicates that the Veteran's current psychiatric disability did not manifest until several years after service.  The first post-service clinical evidence of a psychiatric disability is a January 2004 examination report from Ken Hopper, M.D. which reflects that the Veteran reported various psychiatric symptoms, including depression and anxiety.  He was diagnosed as having PTSD.   

In an April 2006 letter, the Veteran's father reported that he first began to observe changes in the Veteran's personality and actions in early 2001.  For example, he was antisocial, depressed, angry, and verbally abusive.  Furthermore, the Veteran reported during the October 2008 VA examination that he first experienced depression after he received the second set of anthrax vaccinations in 2000.

There is no clinical or lay evidence of any earlier psychiatric symptoms following service.

There are conflicting medical opinions as to whether the Veteran's current psychiatric is related to his anthrax vaccinations in service.  In her July 2005 letter, the VA physician essentially opined that the Veteran's current psychiatric disability was related to the second set of anthrax vaccinations in service.  She reasoned that the second set of vaccinations weakened his central nervous system and caused his brain to lose large amounts of serotonin.  This created a chemical imbalance called "anthrax induced psychosis" which resulted in a severe case of manic depression that increased in severity over time and was aggravated by PTSD.  

In September 2010, a VA physician reviewed the Veteran's claims file and opined that his psychiatric disability did not have its onset in service and was not related to the anthrax vaccinations received in service.  He explained that the evidence reflected that the Veteran's depression began in 2000 and that there was no evidence of any injury in service to explain subsequent depression.  

As for the claimed relationship between the Veteran's psychiatric disability and anthrax vaccinations, the physician reasoned that the Institute of Medicine (IOM) had reviewed data on any medical or psychiatric diagnosis reported as an immediate or long-term reaction of the anthrax vaccine.  In its 2002 report, the IOM concluded that there was no evidence that any life threatening or permanently disabling immediate-onset  adverse events occurred at higher rates in individuals who had received the anthrax vaccine than in the general population.  Overall, there was no convincing evidence that those who received the anthrax vaccine had any elevated risks of later-onset health events.  Based on such evidence, the physician concluded that there was no evidence to support a causal link between the anthrax vaccine and acute, chronic, or recurrent depression.

With regard to the July 2005 opinion, the physician explained that although the physician who provided the opinion spoke confidently about "anthrax induced psychosis," there was no mention of such a condition in the scientific literature.   The physician had cited a prior workup that had led to such a diagnosis (e.g. a careful brain examination), but there was no evidence of any neuropsychiatric workup in the Veteran's VA treatment records upon which to base such a statement.  

Further, the July 2005 opinion stated very clearly that the syndrome was a result of severe serotonin depletion which would resolve completely in 2-3 weeks with the use of Wellbutrin.  However, Wellbutrin is not a serotonin reuptake inhibitor and its mechanism of action is on norepinephrine and dopamine receptors.  Thus, it was unclear as to the pharmacological basis to prescribe this medication to resolve a suspected serotonin deficiency.  Overall, the September 2010 physician concluded that the July 2005 letter very effectively permitted the Veteran and his family to feel a sense of hope in recovery at a time of severe distress and fractionation.

The July 2005 and September 2010 opinions are both accompanied by explanations, however the Board concludes that the September 2010 opinion is more probative. The physician who provided the September 2010 opinion based his opinion on a much more detailed review of the Veteran's medical records and medical literature and his explanation was more extensive and supported by independent medical research.  Also, the September 2010 opinion addressed the July 2005 opinion and provided detailed reasons why the opinion was minimally probative.  The July 2005 opinion did not discuss the medical literature referenced in the September 2010 opinion.  

Although the Veteran has contended that his current psychiatric disability is related to his anthrax vaccinations, he lacks the expertise as a lay person to say that the disability was caused by the vaccinations, as opposed to some other cause, and it would require medical expertise to evaluate the psychiatric disability, consider the potential causes, and determine that one was a more likely cause than another.  Thus, the Veteran's opinion is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2).

There is no other medical or lay evidence of a relationship between the Veteran's current psychiatric disability and any disease or injury in service, including anthrax vaccinations, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current depression or generalized anxiety disorder had their onset in service or are otherwise related to a disease or injury in service.  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. 
§ 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Medical records, including an August 2005 VA intake summary, reveal that the Veteran has been diagnosed as having PTSD.  There is also evidence of a link between the Veteran's reported PTSD symptoms and his claimed in-service stressor, as the August 2005 diagnosis of PTSD was noted as being "combat related" and was based, at least in part, upon the Veteran's report of combat experiences in service.  Thus, he has been diagnosed as having PTSD and there is credible medical evidence of a nexus between his symptoms and his claimed in-service stressor.

The only remaining question in this case is whether there is credible supporting evidence of the claimed in service stressor, or whether the evidence supports a finding that the Veteran engaged in combat.  

The August 2005 VA intake summary indicates that the Veteran reported that his in-service stressor consisted of the death of fellow Marines during a fire fight.  In a February 2008 statement, he elaborated that while serving with the 1st Marine Division, 2nd Battalion Fox Company, he participated in combat near the border of Kuwait and Iraq in the province of Al-Basrah on July 22, 1997.  He referenced a service treatment record indicating treatment aboard the U.S.S. Boxer for a head trauma and laceration above the right orbital socket received during a classified operation.  The Veteran has not reported any other in-service stressors.

The Veteran is competent to report participation in combat and an in-service stressor.  However, his reports must be weighed against the objective evidence of record and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service personnel records reveal that the Veteran's military occupational specialty was a rifleman and that he received the National Defense Service Medal, Armed Forces Expeditionary Medal (Persian Gulf), Good Conduct Medal, Rifle Marksman Badge, Pistol Sharpshooter Badge, Overseas Ribbon, Sea Service Deployment Ribbon, and Meritorious Mast.  During the period from July 22, 1997 to August 4, 1997 he participated in "Exercise" Iron Magic in the United Arab Emirates (UAE).   

In April 2008, the RO contacted the Marine Corps Archives and Special Collections to attempt to verify the Veteran's reported stressor in accordance with VA's Adjudication Manual Rewrite, M21-MR, Part IV.ii.1.D.15.b (December 16, 2011).  Information received from this facility reflects that the Veteran's unit participated in Exercise Iron Magic in July 1997 which was a training exercise performed in conjunction with the UAE Naval and Special Operations Forces and involved bilateral/combined amphibious operations and battle skills sustainment training in the vicinity of Al Hamra, UAE.

A service treatment record indicates that the Veteran received a head trauma with laceration above the right orbital socket with associated swelling and bruising.  He reported that his unit had been conducting classified "operations" on land when a possible fragmentary device exploded.  He was diagnosed as having a laceration to the right orbital area due to shrapnel and a concussion.  Although the date of this service treatment record is unclear, the Veteran was noted to be 29 years old at the time.  Given his birth date of March 1967, such treatment occurred sometime between March 1996 and March 1997.

Service treatment records dated from late June 1997 to late July 1997 reveal that the Veteran was treated for yellowish discharge from the right eye associated with eye dryness, eye pain, photophobia, and migraine headaches.  Diagnoses of bacterial conjunctivitis, corneal infiltrate secondary to a contact lens problem, and right sided headaches of "uncertain" etiology were provided.  

The Veteran reported on a September 1998 report of medical history for purposes of separation from service that his only eye trouble in July 1997 involved the documented corneal infiltrate and that the only head trauma he sustained occurred in April 1996.  Service treatment records confirm that the April 1996 injury occurred when the Veteran jumped over another Marine while engaged in a field operation and struck his face on the Marine's weapon.  He was diagnosed as having a laceration to the right orbital area due to blunt trauma and a possible mild concussion.

Further, the Veteran has provided some varying information concerning the location at which his claimed combat stressor occurred.  Although he reported in the February 2008 statement that the stressor occurred near the border of Kuwait and Iraq, he subsequently reported during the October 2008 VA examination that the stressor occurred near the border of Jordan and Iraq.

The medals, ribbons, and other decorations that the Veteran received are not included on the list of decorations for which combat is presumed.  See VA Adjudication Manual Rewrite, M21-MR, Part V.ii.1.D.13.e (December 16, 2011).  There is also no indication in his service records that he engaged in combat, which means personal participation in events "constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (1999).  

Also, there is no credible evidence corroborating the occurrence of the Veteran's alleged in service stressor.  The service records associated with the claims file do not verify any such stressor, nor has the Veteran furnished any corroborating evidence.  

In light of the contemporaneous record, the fact that the Veteran was a participant in Exercise Iron Magic in the UAE at the time of the reported combat stressor near the Iraq border, the fact that his documented shrapnel injury to the eye occurred prior to the date of the reported stressor, that the only documented right eye injury in July 1997 involved a corneal infiltrate related to contact lens use, and that there is no evidence of any other possible combat related wounds in his service treatment records, and his inconsistent statements concerning the location of the alleged stressor, the Board concludes that the Veteran's report of an in-service combat stressor is not credible.

The Veteran has not reported and the evidence does not otherwise reflect any other stressor that has been medically linked to a diagnosis of PTSD.

As the Veteran did not participate in combat and there is no credible evidence corroborating the occurrence of an in service stressor linked to a diagnosis of PTSD, the criteria for service connection for PTSD have not been met and service connection is not warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f). 



ORDER

Entitlement to service connection for a skin disease is denied.

Entitlement to service connection for a psychiatric disability, to include depression, generalized anxiety disorder, and PTSD is denied.


REMAND

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, evidence included among the Veteran's paperless records in the Virtual VA system, including a December 2011 VA examination report, indicates that there may be pending claims that have not yet been adjudicated.  As such claims may be inextricably intertwined with the claim for a TDIU, they should be adjudicated upon remand.



Accordingly, the case is REMANDED for the following action:

1.  Adjudicate any pending claims that are inextricably intertwined with the claim for a TDIU.  Any such issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Ask the Veteran to report his employment and earnings history for the period from July 2005 to the present.

3.  After the Veteran has been given an opportunity to submit any information pertaining to his employment and earnings history, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine, as to any period since July 2005, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (right radiculopathy involving L4-5; patellofemoral pain syndrome of the left knee; rhinitis; and a scar of the right periorbital area) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If, after completion of instructions 1 through 4 above, there are any periods since July 2005 when the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


